Case: 13-12521   Date Filed: 12/03/2013   Page: 1 of 8


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12521
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:98-cr-06128-WJZ-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ROBERT MARVIN HARRIS,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (December 3, 2013)

Before PRYOR, MARTIN and DUBINA, Circuit Judges.

PER CURIAM:
               Case: 13-12521     Date Filed: 12/03/2013   Page: 2 of 8


      Appellant Robert Marvin Harris moved in the district court for

post-conviction relief under 18 U.S.C. § 3582(c)(2), 28 U.S.C. § 1651, and Federal

Rule of Civil Procedure 60(b). Harris requested that the district court reduce his

sentence, vacate his convictions, and return his property, which was seized

pursuant to a criminal forfeiture order. The district court denied Harris’s motion in

its entirety, and Harris appeals that decision.

      We review de novo a district court’s conclusions about the scope of its legal

authority under § 3582(c)(2). United States v. Moore, 541 F.3d 1323, 1326 (11th

Cir. 2008). We also review de novo whether the district court had subject-matter

jurisdiction to hear a matter. Holston Invs., Inc. B.V.I. v. LanLogistics Corp., 677
F.3d 1068, 1070 (11th Cir.), cert. dismissed, 133 S. Ct. 499 (2012). A defendant

abandons any issue on appeal that he does not “plainly and prominently” address in

his appellate brief. United States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir.

2003).

      A district court may modify a term of imprisonment that was based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission. 18 U.S.C. § 3582(c)(2). A reduction, however, must be “consistent

with applicable policy statements issued by the Sentencing Commission.” Id. The

applicable policy statements, found in U.S.S.G. § 1B1.10, state that “[a] reduction

in the defendant’s term of imprisonment . . . is not authorized under 18 U.S.C.


                                           2
              Case: 13-12521      Date Filed: 12/03/2013   Page: 3 of 8


§ 3582(c)(2) if . . . [the] amendment . . . does not have the effect of lowering the

defendant’s applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B). Section

1B1.10 contains a list of Amendments which apply retroactively, including

Amendment 591. Id. § 1B1.10(c).

       Amendment 591 to the Sentencing Guidelines amended U.S.S.G. § 1B1.2(a)

to insert language directing courts to determine the applicable Chapter Two offense

guideline based on the statutory index for the offense of conviction. U.S.S.G.,

App. C., Amend. 591. The Sentencing Commission stated that it passed the

amendment to clarify a circuit conflict over whether the guideline provisions

governing drug offenses occurring near protected locations were applicable only

when a defendant was convicted of such an offense or whenever the defendant’s

relevant conduct constituted such an offense. Id., Reason for Amendment. The

Commission also noted that there were similar conflicts regarding other guideline

sections. Id. Amendment 607 made Amendment 591 retroactive. Id., Amend.

607.

       “Under the law-of-the-case doctrine, an issue decided at one stage of a case

is binding at later stages of the same case.” United States v. Escobar-Urrego, 110
F.3d 1556, 1560 (11th Cir. 1997). The doctrine applies to decisions made by a

district court that were not challenged on appeal when the opportunity to appeal

those decisions existed. Id. There are three exceptions to the doctrine: (1) the later


                                           3
              Case: 13-12521     Date Filed: 12/03/2013    Page: 4 of 8


decision is based on substantially different evidence; (2) controlling authority has

since made a contrary decision of the law applicable; and (3) the decision was

clearly erroneous and would work a manifest injustice. Id. at 1561 (quoting White

v. Murtha, 377 F.2d 428, 431‒32 (5th Cir. 1967)).

      Federal courts are courts of limited jurisdiction and may only hear cases

where authorized by the Constitution and by statute. Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675 (1994). A district court

lacks the jurisdiction to hear a second or successive § 2255 motion absent

authorization from a court of appeals. 28 U.S.C. §§ 2244(b)(3)(A), and 2255(h);

Farris v. United States, 333 F.3d 1211, 1216 (11th Cir. 2003).

      Where a federal prisoner is collaterally attacking his sentence as violating

the Constitution, the proper avenue of relief is 28 U.S.C. § 2255. See 28 U.S.C.

§ 2255(a); United States v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005). Where a

prisoner seeks to raise such a challenge under a different label, the court should

construe the motion as a § 2255 motion, even if it would then be dismissed as

successive. See Holt, 417 F.3d at 1175. The only restriction placed on such a

characterization is that, if the motion would be the litigant’s first § 2255 motion,

the court first must inform the prisoner of the characterization and permit him to

withdraw or amend the motion. See Castro v. United States, 540 U.S. 375, 383,

124 S. Ct. 786, 792 (2003).


                                           4
              Case: 13-12521     Date Filed: 12/03/2013   Page: 5 of 8


      Pursuant to the All Writs Act, 28 U.S.C. § 1651(a), federal courts have the

authority to issue a writ of error coram nobis. United States v. Mills, 221 F.3d
1201, 1203 (11th Cir. 2000). A writ of error coram nobis is available to petitioners

seeking to vacate a conviction for which they are no longer in custody. United

States v. Peter, 310 F.3d 709, 712 (11th Cir. 2002). A petitioner may only obtain

coram nobis relief where: (1) there is and was no other avenue of relief available;

and (2) the alleged error involves a fundamental matter of fact that has not

previously been put in issue and renders the proceeding itself “irregular and

invalid.” Alikhani v. United States, 200 F.3d 732, 734 (11th Cir. 2000).

      A defendant may file a direct appeal from a criminal forfeiture order.

Fed.R.Crim.P. 32.2(b)(4)(C). We have previously held that a defendant cannot

challenge a criminal forfeiture order under Rule 60(b). United States v. Mosavi,

138 F.3d 1365, 1366 (11th Cir. 1998). In reaching that conclusion, we reasoned

that Rule 60(b) does not provide for relief from a judgment in a criminal case. Id.

Moreover, 28 U.S.C. § 2255 does not offer relief from the non-custodial features of

a criminal sentence. See United States v. Mamone, 559 F.3d 1209, 1211 (11th Cir.

2009).

      To the extent that Harris sought a sentence reduction under § 3582(c)(2), he

invoked in the district court Amendments 591, 715, and 750 to the Sentencing

Guidelines. On appeal, he only mentions Amendment 591, and has therefore


                                          5
               Case: 13-12521    Date Filed: 12/03/2013   Page: 6 of 8


abandoned his argument regarding the other two amendments. See Jernigan, 341
F.3d at 1283 n.8.

      Harris’s claim that Amendment 591 entitles him to a sentence reduction is

barred by the law-of-the-case doctrine. Harris previously sought a § 3582(c)(2)

resentencing based on Amendment 591. The district court, acknowledging that

Harris’s motion was based in part on Amendment 591, denied the motion. Harris

failed to timely appeal that decision, and we eventually dismissed his appeal for a

lack of jurisdiction.

      None of the exceptions to the law-of-the-case doctrine applies. See

Escobar-Urrego, 110 F.3d at 1561. As to the first two exceptions, the instant

motion is based on the exact same record as the previous motion, and there has

been no apparent change in controlling authority. Harris cites to Alleyne v. United

States, 570 U.S. ___, 133 S. Ct. 2151 (2013), as a change in authority, but the

Alleyne decision did not address an amendment by the Sentencing Commission and

is inapplicable. See 18 U.S.C. § 3582(c)(2); United States v. Moreno, 421 F.3d
1217, 1220 (11th Cir. 2005) (holding that Amendment 591 only applies to the

selection of the relevant offense guideline).

      As to the third exception, no manifest injustice would result from imposing

the law-of-the-case doctrine here, because Amendment 591 affords Harris no

relief. See Escobar-Urrego, 110 F.3d at 1561. Amendment 591 requires a district


                                          6
              Case: 13-12521     Date Filed: 12/03/2013    Page: 7 of 8


court to select the appropriate offense guideline based on the offense of conviction.

See U.S.S.G., App. C., Amend. 591; Moreno, 421 F.3d at 1219. Here, Harris’s PSI

selected the offense guideline based on the offense of conviction. Harris points to

no specific error in the PSI’s calculation other than the conclusory and immaterial

suggestion that his sentence was based on uncharged conduct. Amendment 591

would, therefore, not change Harris’s guideline calculations and, thus, would not

warrant a sentence reduction. See 18 U.S.C. § 3582(c)(2).

      To the extent that Harris’s motion challenged the legality of his conviction

and sentence, the district court should have construed his motion as filed under

§ 2255. See Holt, 417 F.3d at 1175. Because Harris had already filed a § 2255

motion, which was denied on the merits, the district court should have dismissed

Harris’s challenge to his conviction and custodial sentence as a successive § 2255

motion filed without first obtaining leave from this court. See 28 U.S.C.

§§ 2244(b)(3)(A) and 2255(h); Farris, 333 F.3d at 1216.

      To the extent that Harris sought relief under Rule 60(b), it is not a

cognizable form of relief from a criminal judgment, including a criminal forfeiture

order. See Mosavi, 138 F.3d at 1366. To the extent that he sought relief in the

form of a writ of coram nobis under 28 U.S.C. § 1651, the district court also

properly denied his motion. Because Harris was and is imprisoned, he has the

opportunity to seek to challenge his custodial sentence under § 2255, and, thus,


                                          7
              Case: 13-12521     Date Filed: 12/03/2013    Page: 8 of 8


coram nobis relief is unavailable to him even though he must obtain leave to file

another § 2255 motion. See Peter, 310 F.3d at 712. Further, Harris was entitled to

file a direct appeal from the forfeiture order, also rendering coram nobis relief

unavailable to him. See Fed.R.Crim.P. 32.2(b)(4)(C); Alikhani, 200 F.3d at 734.

      Because Harris failed to make any claim in his motion that would warrant

any relief from his conviction, sentence, or forfeiture, we conclude that the district

court correctly denied his motion. Accordingly, we affirm the district court’s

denial of Harris’s post-conviction motion.

      AFFIRMED.




                                           8